Citation Nr: 0022866	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-21 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to July 
1949.

This appeal arose from a May 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted entitlement to service 
connection for PTSD and which assigned it a 10 percent 
disability evaluation effective October 18, 1996.  In October 
1998, the veteran testified at a personal hearing at the RO.  
In April 1999, a rating action was issued which increased the 
disability evaluation assigned to the PTSD to 30 percent, 
effective October 18, 1996.  In February 2000, this case was 
remanded by the Board of Veterans' Appeals (Board) for 
additional development.  In April 2000, the RO issued a 
rating decision which increased the disability evaluation 
assigned to the service-connected PTSD to 50 percent, 
effective March 24, 2000.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Between October 18, 1996, the date of the veteran's claim 
for service connection and November 7, 1996, the date the 
rating criteria for evaluating psychoneurotic disorders were 
amended, the veteran's service-connected PTSD resulted in no 
more than definite social and industrial impairment.

2.  The rating criteria used to evaluate psychoneurotic 
disorders were amended effective November 7, 1996; the older 
version is more favorable to the veteran since they will 
result in a favorable resolution of his claim and he will 
therefore be evaluated under the older criteria following 
this date.

3.  From November 7, 1996 to January 30, 1997, the date of 
the VA examination, there is no objective evidence that the 
veteran's service-connected PTSD resulted in more than 
definite social and industrial impairment.

4.  From January 30, 1997, the veteran's service-connected 
PTSD has been manifested by psychoneurotic symptoms of such 
severity as to result in severe social and industrial 
impairment.


CONCLUSIONS OF LAW

1.  From October 18, 1996 to January 30, 1997, the criteria 
for an evaluation in excess of 30 percent for the service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, Code 9411 (1996).

2.  The criteria in effect prior to November 7, 1996 are more 
favorable to the veteran.  VAOGCPREC 3-2000 (April 10, 2000).

3.  From January 30, 1997, the criteria for an evaluation of 
70 percent have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The objective evidence of record consisted of a VA 
examination performed in January 1997.  This noted good eye 
contact and a cooperative attitude.  He appeared to be a 
valid historian.  His chief complaints included recollections 
and intrusive thoughts, survivor guilt, severe nightmares and 
flashbacks, self-isolation, hypersensitivity, hypervigilance, 
alienation and emotional numbing.  He also noted that he was 
depressed and anxious.  The objective examination noted that 
he was cooperative although he had difficulty talking about 
his combat experiences.  He "choked-up" frequently and 
cried softly and often during the interview.  He was tense 
and anxious on occasion.  The diagnosis was PTSD, severe.

The veteran testified at a personal hearing in October 1998.  
He described symptoms of depression, a bad temper, nightmares 
and flashbacks.  He also indicated that he suffered from 
crying episodes.

VA outpatient treatment records developed between January 
1997 and July 1999 noted that a depression screen was 
positive in January 1999.  On July 9, 1999, he was noted to 
endorse symptoms of severe anxiety.  He also re-experienced 
traumatic war-time events through memories, nightmares and 
flashbacks.

In March 2000, the veteran's spouse submitted a statement in 
which she noted that the veteran was very disturbed at times.  
He had sudden temper outbursts, was very moody and restless 
at nights.  He also tended to be a loner.

VA re-examined the veteran in March 2000.  He was tearful and 
hesitant as he responded to questions and he had to be 
frequently encouraged to provide details.  He complained that 
over the past 12 months his thought processes had slowed and 
he was easily upset.  He described a poor relationship with 
family members and with the few friends that he had.  He 
commented that he had trouble trusting people.  He also 
admitted that he sometimes heard voices calling his name.  
Temper outbursts were common.  The objective examination 
noted that he was able to maintain activities of daily living 
and he was oriented in three spheres, although he was 
somewhat vague as to the circumstances of the session.  He 
noted having panic attacks one to two times per week, but he 
could not identify the trigger.  He was tearful during the 
interview and his self-control was impaired by temper 
outbursts.  He complained of nightmares three to four times 
per week, as well as flashbacks.  Recurrent intrusive, 
distressing recollections were also described.  The diagnosis 
was PTSD.  He was assigned a current Global Assessment of 
Functioning (GAF) Score of 35; over the past year, this score 
was noted to be 50.

Initially, it is noted that the rating criteria pertaining to 
psychoneurotic disorders were amended effective November 7, 
1996.  According to VAOGCPREC 3-2000 (April 10, 2000), the 
Board is to apply the criteria in effect prior to the 
amendment for any period prior to the effective date of the 
regulatory change.  For the period after the effective date 
of the regulatory change, the Board is to apply whichever 
criteria is found to be more favorable to the appellant.  In 
this case, the older criteria will be used to evaluate the 
veteran's PTSD prior to November 7, 1996.  The older criteria 
will also be used to evaluate the veteran's condition after 
November 7, 1996; since they will result in a grant of an 
increased evaluation, they have been found to be more 
favorable to the appellant.

The applicable criteria for psychoneurotic disorders are as 
follows:

Neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not 
cause impairment of working ability.  [0 percent]

Emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment.  [10 percent]

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
definite industrial impairment.  [30 percent]

Considerable impairment in the ability to establish 
or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
considerable industrial impairment.  [50 percent]

Severe impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people and psychoneurotic symptoms resulting in 
such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce 
severe industrial impairment.  [70 percent]

Attitudes of all contacts except the most intimate 
be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities 
resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  [100 
percent]

38 C.F.R Part 4, Code 9411 (1996).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent between October 
18, 1996 and January 30, 1997 is not warranted.  There is 
simply no objective evidence developed during this time 
period that would tend to demonstrate entitlement to an 
increased disability evaluation.  However, it is found that 
entitlement to an evaluation of 70 percent from the date of 
the January 30, 1997 VA examination has been shown.  This 
examination described the veteran's PTSD as "severe."  He 
was seen on an outpatient basis for complaints of severe 
anxiety, re-experiencing traumatic events, nightmares and 
flashbacks.  The VA examination conducted in March 2000 
showed his continuing problems with nightmares, flashbacks, 
poor anger control and recurrent intrusive and distressing 
memories.  At the time of this examination, his GAF Score was 
35, which represents major impairment.  Over the past year, 
his GAF Score was 50, which indicated serious symptoms.  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, pg.47, (4th ed., revised 1994).  
Therefore, it is found that the veteran's disability picture 
from January 30, 1997 meets the criteria for an evaluation of 
70 percent.

However, it is found that a 100 percent evaluation is not 
warranted on a schedular basis.  While the veteran's symptoms 
are severe in nature, there is no suggestion of gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  Moreover, while this psychiatric disability, now 
rated as 70 percent disabling, is the only compensable 
disorder from which the veteran suffers, it is also found 
that a 100 percent evaluation is not warranted under the 
provisions of 38 C.F.R. § 4.16(c) (1996).  The objective 
evidence of record does not indicate that this mental 
disorder has precluded the veteran from securing or following 
a substantially gainful occupation.  Rather, the evidence 
indicates that the veteran is a retired welder; there is no 
evidence to suggest that he left this employment due to his 
mental disorder.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent between October 18, 1996 and January 30, 
1997.  However, after reviewing all the evidence of record, 
and after resolving any doubt in the veteran's favor, it is 
found that an evaluation of 70 percent, but no more, from 
January 30, 1997 is warranted.


ORDER

An evaluation in excess of 30 percent for the service-
connected PTSD between October 18, 1996 and January 30, 1997 
is denied.

An evaluation of 70 percent for the service-connected PTSD 
from January 30, 1997 is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

